                           JAMES R. FROCCARO, JR.
                                Attorney at Law
                     20 Vanderventer Avenue, Suite 103W
                          Port Washington, NY 11050
                          telephone: (516) 944-5062
                              fax: (516) 944-5066
                          email: JRFESQ61@aol.com

                                 February 26, 2020

BY ECF
Hon. Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                      Re: United States v. Lee D’Avanzo
                                 20 Cr 059 (RPK)

Dear Judge Kovner:

      This letter will confirm that the status conference previously scheduled
before Your Honor for 2:00 p.m. on March 3, 2020, has been adjourned on
consent of the parties to 10:30 a.m. on March 4, 2020.


                                 Respectfully yours,

                                       /JRF/

                               James R. Froccaro, Jr.


JRF:pa
